WELLS, J,
concurring in part and dissenting in part.
I concur in the adoption of the rule as proposed by the Criminal Appeal Reform Act Committee chaired by Judge Alten-bernd. However, I would adopt the rule exactly as proposed by the Committee. I would only add the following comment to Florida Rule of Criminal Procedure 3.800:
This amendment is not intended to alter the substantive law of the State concerning whether a change to the defendant’s sentence violates the constitutional prohibition against double jeopardy.
I believe that the substance of the rule, though, should be adopted as proposed. I also note that the courts must be diligent in requiring the motions to be good-faith allegations of sentencing error and not simply used as a tool to obtain extensions of time for filing of appellate briefs.